BOURQUIN, J.
Epitomized Opinion
J. B. Freund, a physician, was informed against the U. S. District Court of Montana on three counts for violating the National Prohibition Act requiring subscriptions by physicians. The first count charged that Freund issued more than 100 prescriptions in 90 days, contrary to law; the second count charged that he prescribed more than one-half pint of alcohol for the use of the same person with a period of 10 days; and the third count charged that the prescriptions had been issued on forms other than okcial forms. A demurrer was sustained to the last two of the three counts upon the ground that the act was unconstitutional. The District Court in its opinion held:
1.The provisions of the National Prohibition Act and its supplement prohibiting physicians fiom issuing more than 100 subscriptions in any period of 90 days is an arbitrary restriction of the number of patients a physician shall treat, and is invalid.
So long as Congress sanctions the use of, alcohol as a remedial agent, it is unreasonable for it to attempt to prescribe the maximum dosage a physician can prescribe for any patient within a given period, of time, and the provision of the Federal Prohibition Act limiting the amount to one-half pint within any period of 10 days is invalid.
3. The requirement of the National Prohibition Act that a physician shall write a prescription for intoxicating liquors only on forms provided by the Commissioner, except in emergencies, with other provisions intended to prevent the abuse of alcohol-in the guise of remedies, is valid.